Exhibit 10.6

FIRST REFINANCING AMENDMENT, dated as of March 9, 2011 (this “First Refinancing
Amendment”), to the Credit Agreement (as defined below) among Gentiva Health
Services, Inc., a Delaware Corporation, as Borrower (the “Borrower”), the
Lenders party hereto and Bank of America, N.A., as Administrative Agent.

RECITALS

WHEREAS, the Borrower, the Lenders party thereto from time to time and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”), are party
to that certain Credit Agreement dated as of August 17, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

WHEREAS, the Credit Agreement permits the Borrower to refinance of all or any
portion of the Term A Loans and the Term B Loans outstanding, respectively.

WHEREAS, on the First Refinancing Amendment Effective Date (as defined below),
the Borrower intends to (i) incur replacement Term A Loans in an aggregate
principal amount of up to $180,000,000 (the “Term A-1 Loan Facility”), (ii) use
the proceeds of the Term A-1 Loans (as defined below) to repay all Term A Loans
outstanding immediately prior to the First Refinancing Amendment Effective Date
(the “Original Term A Loans”), including any accrued interest thereon,
(iii) incur replacement Term B Loans in an aggregate principal amount of up to
$546,562,500 (the “Term B-1 Loan Facility”), (iv) use the proceeds of the
Term B-1 Loans (as defined below) to repay all Term B Loans outstanding
immediately prior to the First Refinancing Amendment Effective Date (the
“Original Term B Loans” and, together with the Original Term A Loans, the
“Original Term Loans”), including any prepayment premiums and accrued interest
thereon, and (v) pay fees and expenses incurred in connection with the
foregoing.

WHEREAS, subject to the terms and conditions set forth herein, each Person party
hereto who has delivered a signature page as a Lender agreeing to convert to
Term A-1 Loans (each such Person who is a Term A Lender holding Original Term A
Loans immediately prior to the effectiveness of this First Refinancing
Amendment, a “Continuing Term A-1 Lender”) has agreed to convert all of its
outstanding Original Term A Loans into Term A-1 Loans (such converted Term A-1
Loans, the “Converted Term A-1 Loans” and any such conversion of Original Term A
Loans into Term A-1 Loans being referred to herein as a “Term A Conversion”). To
the extent not all Original Term A Loans are converted into Term A-1 Loans, the
Lender who has delivered a signature page hereto as an additional Term A-1
Lender (the “Additional Term A-1 Lender” and, together with the Continuing Term
A-1 Lenders, the “Term A-1 Lenders”) has agreed to provide a commitment to
provide additional Term A-1 Loans (“Additional Term A-1 Loans” and, together
with Converted Term A-1 Loans, “Term A-1 Loans”) in an amount sufficient so that
the Term A-1 Loan Facility is fully funded as of the First Refinancing Amendment
Effective Date (such amount, the “Additional Term A-1 Commitment Amount”). Any
Lender holding Original Term A Loans immediately prior to the effectiveness of
this First Refinancing Amendment that is not a Term A-1 Lender is referred to
herein as an “Exiting Term A Lender”.



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions set forth herein, each Person party
hereto who has delivered a signature page as a Lender agreeing to convert to
Term B-1 Loans (each such Person who is a Term B Lender holding Original Term B
Loans immediately prior to the effectiveness of this First Refinancing
Amendment, a “Continuing Term B-1 Lender”) has agreed to convert all of its
outstanding Original Term B Loans into Term B-1 Loans (such converted Term B-1
Loans, the “Converted Term B-1 Loans” and any such conversion of Original Term B
Loans into Term B-1 Loans being referred to herein as a “Term B Conversion”; the
Converted Term B-1 Loans together with the Converted Term A-1 Loans, the
“Converted Term Loans”; and each Term B Conversion or Term A Conversion, as
applicable, a “Conversion”). To the extent not all Original Term B Loans are
converted into Term B-1 Loans, the Lender who has delivered a signature page
hereto as an additional Term B-1 Lender (the “Additional Term B-1 Lender” and,
together with the Continuing Term B-1 Lenders, the “Term B-1 Lenders”; the Term
A-1 Lenders together with the Term B-1 Lenders, the “Replacement Term Lenders”)
has agreed to provide a commitment to provide additional Term B-1 Loans
(“Additional Term B-1 Loans” and, together with Converted Term B-1 Loans, “Term
B-1 Loans”; the Term B-1 Loans together with the Term A-1 Loans, the
“Replacement Term Loans”) in an amount sufficient so that the Term B-1 Loan
Facility is fully funded as of the First Refinancing Amendment Effective Date
(such amount, the “Additional Term B-1 Commitment Amount”). Any Lender holding
Original Term B Loans immediately prior to the effectiveness of this First
Refinancing Amendment that is not a Term B-1 Lender is referred to herein as an
“Exiting Term B Lender”;

WHEREAS, certain Exiting Term A Lenders party hereto (the “Term A-1 Assignees”)
may enter into an Assignment and Assumption with the Additional Term A-1 Lender
pursuant to which the Additional Term A-1 Lender will assign to the Term A-1
Assignees the principal amount of Term A-1 Loans set forth in such Assignment
and Assumption and certain Exiting Term B Lenders party hereto (the “Term B-1
Assignees” and, together with the Term A-1 Assignees, the “Replacement Term Loan
Assignees”) have entered into an Assignment and Assumption with the Additional
Term B-1 Lender pursuant to which the Additional Term B-1 Lender will assign to
the Term B-1 Assignees the principal amount of Term B-1 Loans set forth in such
Assignment and Assumption;

WHEREAS, the Borrower desires to amend certain other provisions of the Credit
Agreement on the terms set forth herein;

WHEREAS, Section 10.01 of the Credit Agreement provides that the Borrower and
certain Lenders may amend the Loan Documents;

WHEREAS, in order to effect the foregoing, the Borrower and the other parties
hereto desire to amend the Credit Agreement, subject to the terms and conditions
set forth herein. This First Refinancing Amendment includes (i) an amendment of
the Credit Agreement to provide for the Replacement Term Loans, which is subject
to the approval of the Borrower, the Administrative Agent and the Replacement
Term Lenders, and which will become effective only on the First Refinancing
Amendment Effective Date and (ii) certain other amendments and waivers to the
Credit Agreement that are subject to the approval of the Borrower and the
Required Lenders and that will become effective when such approvals are obtained
(clause (ii) is referred to as the “Additional Amendment”), in each case as set
forth herein.

 

-2-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

ARTICLE I

Refinancing Amendment

SECTION 1.01. Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The rules of construction
specified in Section 1.02 of the Credit Agreement also apply to this First
Refinancing Amendment.

SECTION 1.02. Replacement Term Commitments.

(a) Subject to the terms and conditions set forth herein, on the First
Refinancing Amendment Effective Date (i) each Continuing Term A-1 Lender agrees
to convert all of its Original Term A Loans into Term A-1 Loans and (ii) the
Additional Term A-1 Lender agrees to fund a Term A-1 Loan in a principal amount
equal to the Additional Term A-1 Commitment Amount. Each party hereto
acknowledges and agrees that notwithstanding any such Conversion, each such
Continuing Term A-1 Lender shall be entitled to receive payment on the First
Refinancing Amendment Effective Date of the unpaid fees and interest accrued to
such date, and any amounts payable pursuant to Section 3.05 of the Credit
Agreement, with respect to all of its Original Term A Loans.

(b) Subject to the terms and conditions set forth herein, on the First
Refinancing Amendment Effective Date (i) each Continuing Term B-1 Lender agrees
to convert all of its Original Term B Loans into Term B-1 Loans and (ii) the
Additional Term B-1 Lender agrees to fund a Term B-1 Loan in a principal amount
equal to the Additional Term B-1 Commitment Amount. Each party hereto
acknowledges and agrees that notwithstanding any such Conversion, each such
Continuing Term B-1 Lender shall be entitled to receive payment on the First
Refinancing Amendment Effective Date of the unpaid fees and interest accrued to
such date, and any amounts payable pursuant to Section 2.05(a)(iii) and
Section 3.05 of the Credit Agreement, with respect to all of its Original Term B
Loans.

(c) Each Replacement Term Lender, by delivering its signature page to this First
Refinancing Amendment and funding, or converting its Original Term Loans into,
Term A-1 Loans or Term B-1 Loans, as the case may be, on the First Refinancing
Amendment Effective Date shall be deemed to have acknowledged receipt of, and
consented to and approved, each of the First Refinancing Amendment and the
Additional Amendment (such consent and approval effective as of the First
Refinancing Amendment Effective Date), each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any Class of Lenders on the First Refinancing Amendment
Effective Date. The commitments of the Replacement Term Lenders are several, and
no Replacement Term Lender shall be responsible for any other Replacement
Term Lender’s failure to make Replacement Term Loans. Each Replacement Term Loan
Assignee, by delivering its signature page to this First Refinancing Amendment
shall be deemed to have acknowledged receipt of, and consented

 

-3-



--------------------------------------------------------------------------------

to and approved, each of the First Refinancing Amendment and the Additional
Amendment (such consent and approval effective as of the First Refinancing
Amendment Effective Date), each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or any Class of Lenders on the First Refinancing Amendment Effective Date.

(d) Subject to the terms and conditions set forth herein, pursuant to
Section 10.01 of the Credit Agreement, effective as of the First Refinancing
Amendment Effective Date, for all purposes of the Loan Documents, (i) the
Term A-1 Loans shall constitute “Term A Loans”, (ii) each Term A-1 Lender shall
become a “Term A Lender” and a “Lender” (if such Term A-1 Lender is not already
a Term A Lender or Lender prior to the effectiveness of this First Refinancing
Amendment) and shall have all the rights and obligations of a Lender holding a
Term A Loan Commitment (or, following the making of a Term A-1 Loan, a Term A
Loan), (iii) the Term B-1 Loans shall constitute “Term B Loans” and (iv) each
Term B-1 Lender shall become a “Term B Lender” and a “Lender” (if such Term B-1
Lender is not already a Term B Lender or Lender prior to the effectiveness of
this First Refinancing Amendment) and shall have all the rights and obligations
of a Lender holding a Term B Loan Commitment (or, following the making of a
Term B-1 Loan, a Term B Loan).

(e) The Original Term A Loans of each Exiting Term A Lender shall, immediately
upon the effectiveness of this First Refinancing Amendment, be repaid in full
(together with any unpaid fees and interest accrued thereon (including any
amounts payable pursuant to Section 3.05 of the Credit Agreement)) with the
proceeds of the Term A-1 Loans and other funds available to the Borrower. The
Original Term B Loans of each Exiting Term B Lender shall, immediately upon the
effectiveness of this First Refinancing Amendment, be repaid in full (together
with any unpaid fees and interest accrued thereon (including any amounts payable
pursuant to Sections 2.05(a)(iii) or 3.05 of the Credit Agreement)) with the
proceeds of the Term B-1 Loans and other funds available to the Borrower. The
Borrower shall, on the First Refinancing Amendment Effective Date, pay to the
Administrative Agent, for the accounts of the Persons that are Term Lenders
immediately prior to the First Refinancing Amendment Effective Date, all
interest and fees accrued to the First Refinancing Amendment Effective Date with
respect to the Original Term Loans, whether or not such Original Term Loans are
converted pursuant to Section 1.02(a) or (b) of this First Refinancing
Amendment.

(f) Each Lender party hereto (including each Continuing Term A-1 Lender and each
Continuing Term B-1 Lender) waives, solely in respect of the prepayment of
Original Term Loans and the making of (or conversion into) Replacement Term
Loans, as contemplated hereby, compliance with the requirements set forth in
(A) Section 2.02 of the Credit Agreement, solely with respect to the time
periods specified therein regarding the Borrower’s delivery of a Committed Loan
Notice and (B) Section 2.05(a) of the Credit Agreement that the Borrower give
prior notice of a voluntary prepayment of Term Loans.

(g) The obligation of each Replacement Term Lender to make Replacement Term
Loans on the First Refinancing Amendment Effective Date is subject to the
satisfaction of the following conditions:

 

-4-



--------------------------------------------------------------------------------

(i) Immediately before and after giving effect to the borrowing of the
Replacement Term Loans and the repayment in full of the Original Term Loans, the
conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement shall be satisfied on and as of the First Refinancing Amendment
Effective Date, and the Replacement Term Lenders shall have received a
certificate of a Responsible Officer dated the First Refinancing Amendment
Effective Date to such effect.

(ii) The Administrative Agent shall have received a favorable legal opinion of
Greenberg Traurig, LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender and covering such matters as the
Administrative Agent may reasonably request and otherwise reasonably
satisfactory to the Administrative Agent. The Borrower hereby requests such
counsel to deliver such opinion.

(iii) The Administrative Agent shall have received (A) a closing certificate
executed by the Secretary or Assistant Secretary (or a director in lieu thereof)
of each of the Borrower and the Guarantors dated the First Refinancing Amendment
Effective Date, substantially in the form of the closing certificates delivered
on the Closing Date in connection with the Credit Agreement, and certifying
(I) that there have been no changes or amendments to the certificate or articles
of incorporation or organization of such Loan Party since the Closing Date, (II)
that there have been no changes or amendments to the bylaws, memorandum and
articles of association or operating (or limited liability company) agreement of
such Loan Party since the Closing Date, (III) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of this First Refinancing Amendment and, in the case of
the Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (IV) as to
the incumbency and specimen signature of each officer executing this First
Refinancing Amendment on behalf of such Loan Party and countersigned by another
officer as to the incumbency and specimen signature of the Secretary, Assistant
Secretary or director executing the certificate pursuant to this clause (A).

(iv) The Administrative Agent shall have received a Committed Loan Notice in a
form reasonably acceptable to the Administrative Agent requesting that the Term
A-1 Lenders make the Term A-1 Loans and the Term B-1 Lenders make the Term B-1
Loans to the Borrower on the First Refinancing Amendment Effective Date.

(v) The conditions to effectiveness of this First Refinancing Amendment set
forth in Section 1.04 hereof (other than paragraph (b) thereof) shall have been
satisfied.

(vi) Each Loan Party set forth on Schedule I hereto shall have entered into a
reaffirmation agreement, in form and substance reasonably satisfactory to the
Administrative Agent.

(vii) Each Term A-1 Lender and Term B-1 Lender shall have received, if
requested, one or more Term A Notes or Term B Notes, as applicable, payable to
the or-

 

-5-



--------------------------------------------------------------------------------

der of such Term A-1 Lender or Term B-1 Lender, as applicable, duly executed by
the Borrower, evidencing its Term A Loans or Term B Loans, as applicable.

SECTION 1.03. Amendment of Credit Agreement. Effective as of the First
Refinancing Amendment Effective Date, the Credit Agreement is hereby amended as
follows:

(i) The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01:

“Conversion” has the meaning assigned thereto in the First Refinancing
Amendment.

“Converted Term Loans” has the meaning assigned thereto in the First Refinancing
Amendment.

“Converted Term A-1 Loans” has the meaning assigned thereto in the First
Refinancing Amendment.

“Converted Term B-1 Loans” has the meaning assigned thereto in the First
Refinancing Amendment.

“First Refinancing Agents” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Barclays Capital, the investment banking division of Barclays Bank
PLC, GE Capital Markets, Inc. and SunTrust Robinson Humphrey, Inc.

“First Refinancing Amendment” means the First Refinancing Amendment to this
Agreement dated as of March 9, 2011, among the Borrower, the Lenders party
thereto and the Administrative Agent.

“First Refinancing Amendment Effective Date” has the meaning assigned thereto in
the First Refinancing Amendment.

“First Refinancing Amendment Reaffirmation Agreement” means the Reaffirmation
Agreement dated as of March 9, 2011 among the Loan Parties party thereto and the
Administrative Agent.

“Original Credit Agreement” means the credit agreement dated as of August 17,
2010 among Borrower, the Lenders party thereto the Administrative Agent without
giving effect to the First Refinancing Amendment.

“Original Term A Loans” has the meaning assigned thereto in the First
Refinancing Amendment.

“Original Term B Loans” has the meaning assigned thereto in the First
Refinancing Amendment.

(ii) The definition of “Agents” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows;

 

-6-



--------------------------------------------------------------------------------

““Agents” means, the Administrative Agent, the Collateral Agent (as defined in
the Security Agreement), the Syndication Agents, the Co-Documentation Agents and
the First Refinancing Agents; and “Agent” shall mean any of them.”

(iii) The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Applicable Rate” means (I) for the period from the Closing Date to, but not
including the First Refinancing Amendment Effective Date, the Applicable Rate as
defined in the Original Credit Agreement and (II) thereafter (a) in respect of
the Term B Facility, 2.50% per annum for Base Rate Loans and 3.50% per annum for
Eurodollar Rate Loans, (b) in respect of the Term A Facility (i) from the
Closing Date until the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(b) for the fiscal year ending
December 31, 2010, 2.25% per annum for Base Rate Loans and 3.25% per annum for
Eurodollar Rate Loans and (ii) thereafter, the applicable percentage per annum
set forth below determined by reference to the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b) and (c) in respect of the
Revolving Credit Facility (i) from the Closing Date until the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal year ending December 31, 2010, 4.00% per annum
for Base Rate Loans and 5.00% per annum for Eurodollar Rate Loans and Letter of
Credit Fees and (ii) thereafter, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):

 

Applicable Rate

 

Pricing

Level

   Consolidated
Leverage Ratio    Eurodollar Rate
for Revolving
Credit Facility
and Letter of
Credit Fees     Base Rate for
Revolving
Credit Facility     Eurodollar
Rate for
Term A
Facility     Base Rate
for Term
A Facility  

1

   > 3.0:1      5.00 %      4.00 %      3.25 %      2.25 % 

2

   > 2.0:1 but
<3.0:1      4.50 %      3.50 %      3.00 %      2.00 % 

3

   <2.0:1      4.00 %      3.00 %      2.75 %      1.75 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
deliv-

 

-7-



--------------------------------------------------------------------------------

ered when due in accordance with such section, then Pricing Level 1 shall apply
with respect to the Term A Facility and the Revolving Credit Facility, in each
case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.

If at a time when this Agreement is in effect and unpaid Obligations under this
Agreement are outstanding (other than Obligations under any (i) Secured Hedge
Agreement, (ii) treasury, depositary, credit or debit card, purchase card and
cash management services or in connection with any automated clearinghouse
transfer of funds, and (iii) indemnities and other contingent obligations not
yet due and payable), as a result of any restatement of or other adjustment to
the financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, Borrower shall immediately and retroactively be obligated to pay to
Administrative Agent for the account of the applicable Lenders or L/C Issuer, as
the case may be, promptly on demand by Administrative Agent (or, after the
occurrence of any Event of Default described in Section 8.01(f) or 8.01(g),
automatically and without further action by Administrative Agent, any Lender or
L/C Issuer), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period; provided that non-payment as a result of such
inaccuracy shall not in any event be deemed retroactively to be an Event of
Default pursuant to Section 8.01(a), and such amount payable shall be calculated
without giving effect to any additional interest payable on amounts under
Section 2.08(b) if paid promptly on demand.”

(iv) The last sentence of the definition of “Base Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Notwithstanding the foregoing, the Base Rate shall not be deemed to be less
than 2.25% with respect to Term Loans.”

(v) Clause (a) of the definition of “Eurodollar Rate” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or

 

-8-



--------------------------------------------------------------------------------

converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
provided that, notwithstanding the foregoing, the Eurodollar Rate shall not be
deemed to be less than 1.25% per annum with respect to the Term Loans; and”

(vi) The definition of “Term A Borrowing” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Term A Borrowing” “ means a borrowing consisting of simultaneous Term A Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to (x) with respect
to Term A Loans made on the Closing Date Section 2.01(a) and (y) with respect to
Term A Loans made on the First Refinancing Amendment Effective Date,
Section 1.02(a) of the First Refinancing Amendment”

(vii) The definition of “Term A Loan” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“““Term A Loan” means (x) prior to the First Refinancing Amendment Effective
Date, an advance made by any Term A Lender under the Term A Facility on the
Closing Date and (y) on and following the First Refinancing Amendment Effective
Date, a Loan made pursuant to Section 1.02(a) of the First Refinancing Amendment
(including Converted Term A-1 Loans).”

(viii) The definition of “Term B Borrowing” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Term B Borrowing” “ means a borrowing consisting of simultaneous Term B Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to (x) with respect
to Term B Loans made on the Closing Date Section 2.01(b) and (y) with respect to
Term B Loans made on the First Refinancing Amendment Effective Date,
Section 1.02(b) of the First Refinancing Amendment”

(ix) The definition of “Term B Loan” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“““Term B Loan” means (x) prior to the First Refinancing Amendment Effective
Date, an advance made by any Term B Lender under the Term B Facility on the
Closing Date and (y) on and following the First Refinancing Amendment Effective
Date, a Loan made pursuant to Section 1.02(b) of the First Refinancing Amendment
(including Converted Term B-1 Loans).”

(x) Clause (iii) of Section 2.05(a) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

 

-9-



--------------------------------------------------------------------------------

“(x) In the case of this Section 2.05(a), at the time of the effectiveness any
Repricing Transaction with respect to any Term B Loan that is consummated prior
to the six-month anniversary of the First Refinancing Amendment or (y) at the
time of any prepayment of any Term B Loan pursuant to this Section 2.05(a) or
Section 2.05(b)(iv) in each case with Indebtedness prior to the six-month
anniversary of the First Refinancing Amendment, the Borrower agrees, in each
case, to pay to the Administrative Agent, for the ratable account of each of the
applicable Term B Lenders, (I) in the case of a prepayment or refinancing of any
Term B Loans, a prepayment premium equal to 1% of the aggregate principal amount
of the Term B Loans prepaid or refinanced or (II) in the case of an amendment to
this Agreement in connection with a Repricing Transaction, a premium equal to 1%
of the aggregate principal amount of the applicable Term B Loans outstanding
immediately prior to such amendment, as applicable.”

SECTION 1.04. First Refinancing Amendment Effectiveness. Sections 1.02 and 1.03
of this First Refinancing Amendment shall become effective as of the first date
(the “First Refinancing Amendment Effective Date”) on which the following
conditions have been satisfied:

(a) The Administrative Agent (or its counsel) shall have received from (i) the
Borrower, (ii) each Replacement Term Lender and (iv) the Administrative Agent,
either (x) counterparts of this First Refinancing Amendment signed on behalf of
such parties or (y) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmissions of signed signature pages) that such parties have signed
counterparts of this First Refinancing Amendment.

(b) The conditions to the making of the Replacement Term Loans set forth in
Section 1.02(g) hereof (other than clause (v) thereof) shall have been
satisfied.

(c) The Borrower shall have paid in full, or substantially concurrently with the
satisfaction of the other conditions precedent set forth in this Section 1.04
shall pay in full, (i) all of the Original Term Loans (after giving effect to
any Conversion thereof), (ii) all accrued and unpaid fees (including all amounts
payable pursuant to Section 2.05(a)(iii)) and interest and premium, if
applicable, with respect to the Original Term Loans (including any such Original
Term Loans that will be converted to Replacement Term Loans on the First
Refinancing Amendment Effective Date) and (iii) to the extent invoiced at least
one Business Day prior to the First Refinancing Amendment Effective Date, any
amounts payable to the Persons that are Term Lenders immediately prior to the
First Refinancing Amendment Effective Date pursuant to Section 3.05 of the
Credit Agreement, such payments to be made with the cash proceeds of the
Replacement Term Loans to be made on the First Refinancing Amendment Effective
Date and other funds available to the Borrower.

(d) The First Refinancing Agents shall have received, in immediately available
funds, payment or reimbursement of all costs, fees (including the fees set forth
in the amended and restated engagement letter related to this First Refinancing
Amendment (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Engagement Letter”) and the separate fee letter with
each of the First Refinancing Agents (each as amended, supplemented, amended and
restated or otherwise modified

 

-10-



--------------------------------------------------------------------------------

from time to time, collectively, the “Fee Letters”)), out-of-pocket expenses,
compensation and other amounts then due and payable in connection with the
Engagement Letter, the Fee Letters and this First Refinancing Amendment pursuant
to Section 10.04 of the Credit Agreement, including, to the extent invoiced at
least one Business Day prior to the First Refinancing Amendment Effective Date,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the First Refinancing Agents and the terms of the Engagement Letter
and the Fee Letters shall have been complied with in all respects.

The Administrative Agent shall notify the Borrower, the Replacement Term Lenders
and the other Lenders of the First Refinancing Amendment Effective Date and such
notice shall be conclusive and binding. Notwithstanding the foregoing, the
amendment effected hereby shall not become effective, and the obligations of the
Replacement Term Lenders hereunder to make Replacement Term Loans will
automatically terminate, if each of the conditions set forth or referred to in
Sections 1.02(g) and 1.04 hereof has not been satisfied at or prior to
11:00 a.m., New York City time, on March 9, 2011.

SECTION 1.05. Post-Effectiveness Covenant

(a) Within sixty (60) days after the First Refinancing Amendment Effective Date,
unless extended in writing by the Administrative Agent in its sole discretion,
with respect to the Mortgaged Property, the Borrower shall deliver or shall
cause the applicable Loan Party to deliver, to the Administrative Agent the
following:

(i) with respect to each existing Mortgage, a date down endorsement (or in Texas
a so-called T-38 endorsement and accompanying title searches) to the existing
Mortgage Policy which shall be in form and substance reasonably satisfactory to
the Administrative Agent and reasonably assures the Administrative Agent as of
the date of the endorsement that the Mortgaged Property subject to the lien of
the existing Mortgage is free and clear of all defects and encumbrances subject
only to Liens permitted under the Mortgage and such date down endorsement (or in
Texas, a so-called T-38 Endorsement and accompanying title searches) shall be in
form and substance reasonably acceptable to the Administrative Agent;

(ii) with respect to each Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the title insurance company to issue the endorsement to the Mortgage Policy
contemplated in subparagraph (i) of this Section 1.05 and evidence of payment of
all applicable title insurance premiums, search and examination charges,
mortgage recording taxes and related charges required for the issuance of the
endorsement to the Mortgage Policy contemplated in subparagraph (i) of this
Section 1.05; and either:

(A) a favorable opinion, addressed to the Administrative Agent and each of the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent, from local counsel in the jurisdiction in which the Mortgaged Property is
located substantially to the effect that:

 

-11-



--------------------------------------------------------------------------------

(1) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Credit Agreement, as amended pursuant to this First Refinancing
Amendment, and the other documents executed in connection therewith, for the
benefit of the Secured Parties; and

(2) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement, as amended pursuant
to this First Refinancing Amendment, and the other documents executed in
connection therewith, for the benefit of the Secured Parties; or

(B) such other documentation with respect to the Mortgaged Property, in each
case in form and substance reasonably acceptable to the Administrative Agent, as
shall confirm the enforceability, validity and perfection of the lien in favor
of the Secured Parties, including, without limitation:

(1) an executed amendment to the existing Mortgage (the “Mortgage Amendment” and
the existing Mortgage, as amended by such Mortgage Amendment, if any, a
“Mortgage”);

(2) a favorable opinion, addressed to the Administrative Agent and the Lenders
covering the due authorization, execution, delivery and enforceability of the
applicable Mortgage, and shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent; and

(3) evidence of payment by the Borrower of all search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgage Amendment referred
to above.

ARTICLE II

Additional Amendments

SECTION 2.01. Additional Amendments of Credit Agreement.

(a) Effective as of the Additional Amendment Effective Date (as defined below),
the Required Lenders (including each of the Replacement Term Lenders) hereby
agree that the Credit Agreement is amended as follows:

(i) The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is hereby amended by:

 

-12-



--------------------------------------------------------------------------------

(I) replacing clause “(v)” thereof with the following:

“(v) other extraordinary, unusual or nonrecurring cash charges reducing
Consolidated Net Income in an aggregate amount not to exceed (x) the amounts set
forth on Schedule 1.01 for the periods set forth thereon and (y) $10,000,000 in
each fiscal year beginning January 1, 2011,”

(II) inserting appropriately as clause (a)(xii) thereof:

“and (xii) any fees, expenses, prepayment premium or other costs paid in
connection with the First Refinancing Amendment”

And (III), by inserting at the end of such definition before the parenthesis the
phrase:

“other than income or gains resulting from the termination of interest rate Swap
Contracts in connection with the First Refinancing Amendment”

(ii) The definition of “Consolidated Interest Charges” set forth in Section 1.01
of the Credit Agreement is hereby amended by inserting appropriately as clause
(f) thereof:

“minus (f) to the extent otherwise included herein under clauses (a), (b) or
(c) above, write-off of financing costs”

(iii) Clause (a) of Section 1.03 of the Credit Agreement is hereby amended by
inserting before the phrase “FASB ASC 825” the phrase “FASB ASC 840,”.

(iv) Section 6.16 of the Credit Agreement is hereby deleted in its entirety.

(v) Clause (x) of Section 7.01 of the Credit Agreement is hereby amended by
replacing “Section 7.02(l)” where it appears therein with “Section 7.02(r)”.

(vi) Clause (iv) of Section 7.03(g) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(1) immediately before and immediately after giving effect on a Pro Forma Basis
to any such purchase or other acquisition, and any incurrence of Indebtedness in
connection therewith, no Event of Default shall have occurred, the Borrower and
its Subsidiaries shall be in compliance with the financial covenants set forth
in Section 7.11 and the Minimum Liquidity Condition shall have been met and
(2) immediately after giving effect on a Pro Forma Basis to any such purchase or
other acquisition, and any incurrence of Indebtedness in connection therewith,
the aggregate amount of consideration in connection with any such purchases or
acquisitions shall not exceed an amount such that the Consolidated Leverage
Ratio of the Borrower and its Subsidiaries shall be at least 0.25:1.0 less than
the then applicable Consolidated Leverage Ratio set forth in Section 7.11(b);
provided that in each case of (1) and (2) such compliance to be determined on
the

 

-13-



--------------------------------------------------------------------------------

basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such
purchase, other acquisition or incurrence of Indebtedness associated therewith
had been consummated as of the first day of the fiscal period covered thereby;
and”

(vii) Clause (a) of Section 7.11 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Consolidated Interest Coverage Ratio. Permit the Consolidated Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than the
ratio set forth below opposite such fiscal quarter:

 

Four Fiscal Quarters Ending

   Minimum Consolidated
Interest Coverage Ratio  

December 31, 2010

     2.75 to 1.00   

each fiscal quarter thereafter

     2.25 to 1.00   

(viii) Schedule 1.01 attached hereto shall be inserted into the Credit
Agreement.

(ix) Schedule 5.06 of the Credit Agreement shall be updated as set forth on
Schedule 5.06 hereto.

SECTION 2.02. Additional Amendment Effectiveness. Section 2.01 of this First
Refinancing Amendment shall become effective as of the first date (the
“Additional Amendment Effective Date”) on which each of the following conditions
have been satisfied:

(a) The Administrative Agent shall have received counterparts of this First
Refinancing Amendment that, when taken together, bear the signatures of the
Borrower and the Required Lenders.

(b) The First Refinancing Amendment Effective Date shall have occurred.

ARTICLE III

Miscellaneous

SECTION 3.01. Representations and Warranties.

(a) To induce the other parties hereto to enter into this First Refinancing
Amendment, the Borrower represents and warrants to each of the Lenders,
including the Replacement Term Lenders, and the Administrative Agent that, as of
the First Refinancing

 

-14-



--------------------------------------------------------------------------------

Amendment Effective Date and the Additional Amendment Effective Date and after
giving effect to the transactions and amendments to occur on the First
Refinancing Amendment Effective Date and the Additional Amendment Effective
Date, this First Refinancing Amendment has been duly authorized, executed and
delivered by the Borrower and constitutes, and the Credit Agreement, as amended
hereby on the First Refinancing Amendment Effective Date and the Additional
Amendment Effective Date, will constitute, legal, valid and binding obligations
of the Loan Parties, enforceable against each of the Loan Parties in accordance
with their terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity and the implied covenant of good faith
and fair dealing.

(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are, after giving effect to this First Refinancing Amendment on such
date, true and correct in all material respects on and as of the First
Refinancing Amendment Effective Date and the Additional Amendment Effective Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date in which
case they shall be true and correct in all material respects as of such earlier
date.

(c) After giving effect to this First Refinancing Amendment and the transactions
contemplated hereby on the relevant date, no Default or Event of Default has
occurred and is continuing on the First Refinancing Amendment Effective Date and
the Additional Amendment Effective Date.

(d) Immediately after the consummation of the transactions contemplated under
this First Refinancing Amendment to occur on the First Refinancing Amendment
Effective Date and the Additional Amendment Effective Date, the Borrower and its
Subsidiaries are Solvent.

SECTION 3.02. Effect of Amendment.

(a) Except as expressly set forth herein, this First Refinancing Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of, the Lenders or the Agents under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to establish a precedent for purposes
of interpreting the provisions of the Credit Agreement or entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. This First Refinancing Amendment shall apply to and be effective
only with respect to the provisions of the Credit Agreement and the other Loan
Documents specifically referred to herein. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. The Borrower reaffirms its obligations under
the Loan Documents to which it is a party and the validity of the Liens granted
by it pursuant to the Collateral Documents.

 

-15-



--------------------------------------------------------------------------------

(b) On and after the First Refinancing Amendment Effective Date and the
Additional Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and
each reference to the Credit Agreement, “thereunder,” “thereof,” “therein” or
words of like import in any other Loan Document, shall be deemed a reference to
the Credit Agreement, as amended hereby. This First Refinancing Amendment shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.

SECTION 3.03. Governing Law. This First Refinancing Amendment shall be governed
by and construed in accordance with the laws of the State of New York. The
provisions of Sections 10.14 and 10.15 of the Credit Agreement shall apply to
this First Refinancing Amendment to the same extent as if fully set forth
herein.

SECTION 3.04. Costs and Expenses. To the extent contemplated by Section 10.04 of
the Credit Agreement, the Borrower agrees to reimburse the Administrative Agent
and each other Agent (including the First Refinancing Agents) for its reasonable
out of pocket expenses in connection with this First Refinancing Amendment and
the transactions contemplated hereby, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent and the First Refinancing Agents.

SECTION 3.05. Counterparts. This First Refinancing Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of any executed counterpart of a signature page of
this First Refinancing Amendment by facsimile transmission or other electronic
imaging means shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 3.06. Headings. The headings of this First Refinancing Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Refinancing
Amendment to be duly executed and delivered by their officers as of the date
first above written.

 

GENTIVA HEALTH SERVICES, INC. By:  

/s/ Tony Strange

  Name:     Tony Strange   Title:       CEO and President

Gentiva Amendment - First Refinancing Amendment Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as

Administrative Agent, Swing Line Lender and L/C

Issuer

By:  

/s/ Alysa Trakas

  Name:     Alysa Trakas   Title:       Director

Gentiva Amendment - First Refinancing Amendment Signature Page



--------------------------------------------------------------------------------

The undersigned Term A Lender hereby irrevocably and unconditionally approves
each of the First Refinancing Amendment and the Additional Amendment and
consents as follows (check ONE option):

Cashless Settlement Option

 

  ¨ to convert 100% of the outstanding principal amount of the Original Term A
Loan held by such Lender (or such lesser amount allocated to such Lender by the
First Refinancing Agents) into a Term A-1 Loan in a like principal amount.

Post-Closing Settlement Option

 

  ¨ to have its Original Term A Loans repaid on the First Refinancing Amendment
Effective Date and purchase by assignment $         aggregate principal amount
of the Term A-1 Loans (or such lesser amount allocated to such Lender by the
First Refinancing Agents) from the Additional Term A-1 Lender.

 

                                                                     
                                  , as a Term A Lender (type name of the legal
entity) By:  

 

  Name:   Title: [If a second signature is necessary: By:  

 

  Name:   Title:]



--------------------------------------------------------------------------------

The undersigned Term B Lender hereby irrevocably and unconditionally approves
each of the First Refinancing Amendment and the Additional Amendment and
consents as follows (check ONE option):

Cashless Settlement Option

 

  ¨ to convert 100% of the outstanding principal amount of the Original Term B
Loan held by such Lender (or such lesser amount allocated to such Lender by the
First Refinancing Agents) into a Term B-1 Loan in a like principal amount.

Post-Closing Settlement Option

 

  ¨ to have its Original Term B Loans repaid on the First Refinancing Amendment
Effective Date and purchase by assignment $         aggregate principal amount
of the Term B-1 Loans (or such lesser amount allocated to such Lender by the
First Refinancing Agents) from the Additional Term B-1 Lender.

 

                                                                     
                                  , as a Term B Lender (type name of the legal
entity) By:  

 

  Name:   Title: [If a second signature is necessary: By:  

 

  Name:   Title:]



--------------------------------------------------------------------------------

The undersigned Revolving Credit Lender hereby irrevocably and unconditionally
approves the Additional Amendment.

 

                                                                     
                                  , as a Revolving Credit Lender (type name of
the legal entity) By:  

 

  Name:   Title: [If a second signature is necessary: By:  

 

  Name:   Title:]



--------------------------------------------------------------------------------

The undersigned Additional Term A-1 Lender hereby irrevocably and
unconditionally agrees to provide the Additional Term A-1 Commitment Amount
($        ) in the form of a Term A-1 Loan on the First Refinancing Amendment
Effective Date.

 

                                                                     
                                  , as a Term A-1 Lender (type name of the legal
entity) By:  

 

  Name:   Title: [If a second signature is necessary: By:  

 

  Name:   Title:]



--------------------------------------------------------------------------------

The undersigned Additional Term B-1 Lender hereby irrevocably and
unconditionally agrees to provide the Additional Term B-1 Commitment Amount
($        ) in the form of a Term B-1 Loan on the First Refinancing Amendment
Effective Date.

 

                                                                     
                                  , as a Term B-1 Lender (type name of the legal
entity) By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit 10.6

Schedule 1.01

 

Fiscal quarter ending March 31, 2010

   $ 15,491,000.00   

Fiscal quarter ending June 30, 2010

   $ 441,000.00   

Fiscal quarter ending September 30, 2010

   $ 1,312,000.00   

Fiscal quarter ending December 31, 2010

   $ 2,717,000.00   



--------------------------------------------------------------------------------

Schedule 5.06

AMENDMENT TO SCHEDULE 5.06

LITIGATION

 

11) On November 2, 2010, a putative shareholder class action complaint,
captioned Steve Endress v. Gentiva Health Services, Inc. et al., Civil Action
No. 10-CV-5064, was filed in the United States District Court for the Eastern
District of New York. The action, which names Borrower and certain current and
former officers as defendants, asserts claims under Sections 10(b) and 20(a) of
the Securities Exchange Act of 1934 in connection with Borrower’s participation
in the Medicare Home Health Prospective Payment System (the “HH PPS”). The
complaint alleges that Borrower’s public disclosures misrepresented and failed
to disclose that Borrower improperly increased the number of in-home therapy
visits to patients for the purposes of triggering higher reimbursement rates
under the HH PPS, which caused an artificial inflation in the price of
Borrower’s common stock during the period between July 31, 2008 and July 20,
2010. The defendants have not yet responded to the complaint, and, given the
preliminary stage of this action, Borrower is unable to assess the probable
outcome or potential liability, if any, arising from this action.

 

12) On January 4, 2011, a shareholder derivative action, captioned Jacobs v.
Board of Directos and Gentiva Health Services, Inc., (Superior Court, DeKalb Co.
GA, Case No. 11 CV – 1102), was filed by Roderick Jacobs against Borrower and
its board of directors. The suit alleges breach of fiduciary duty, abuse of
control, gross mismanagement, and unjust enrichment in connection with
Borrower’s participation in the HH PPS. Specifically, the complaint alleges that
Borrower’s board of directors had actual or constructive knowledge that
Borrower’s public disclosures misrepresented and failed to disclose that
Borrower improperly increased the number of in-home therapy visits to patients
for the purpose of triggering higher reimbursement rates under the HH PPS, which
caused an artificial inflation in the price of Borrower’s common stock during
the period between July 31, 2008 and July 20, 2010. The defendants have not yet
responded to the complaint, and, given the preliminary stage of this action,
Borrower is unable to assess the probable outcome or potential liability, if
any, arising from this action.



--------------------------------------------------------------------------------

SCHEDULE I

Reaffirmation Agreement Parties

Access Home Health of Florida, Inc.

Capital CareResources of South Carolina, Inc.

Capital CareResources, Inc.

Capital Health Management Group, Inc.

CareNation, Inc.

Chattahoochee Valley Home Care Services, Inc.

Chattahoochee Valley Home Health, Inc.

CHMG Acquisition Corp.

CHMG of Atlanta, Inc.

CHMG of Griffin, Inc.

Eastern Carolina Home Health Agency, Inc.

Family Hospice, Ltd.

FHI GP, Inc.

FHI Health Systems, Inc.

FHI LP, Inc.

FHI Management, Ltd.

Gentiva Certified Healthcare Corp.

Gentiva Health Services, Inc.

Gentiva Health Services (Certified), Inc.

Gentiva Health Services (USA) Inc.

Gentiva Health Services Holding Corp.

Gentiva Rehab Without Walls, LLC

Gentiva Services of New York, Inc.

Gilbert’s Home Health Agency, Inc.

Gilbert’s Hospice Care of Mississippi, LLC

Gilbert’s Hospice Care, LLC

Healthfield Home Health, Inc.

Healthfield Hospice Services, Inc.

Healthfield of Southwest Georgia, Inc.

Healthfield of Statesboro, Inc.

Healthfield of Tennessee, Inc.

Healthfield Operating Group, Inc.

Healthfield, Inc.

Home Health Care Affiliates of Central Mississippi, L.L.C.

Home Health Care Affiliates of Mississippi, Inc.

Home Health Care Affiliates, Inc.

Home Health Care of Carteret County, Inc.

Horizon Health Network LLC

Mid-South Home Care Services, Inc.



--------------------------------------------------------------------------------

Mid-South Home Care Services, LLC

Mid-South Home Health Agency, Inc.

Mid-South Home Health Agency, LLC

Mid-South Home Health of Gadsden, Inc.

New York Healthcare Services, Inc.

Odyssey Healthcare Austin, LLC

Odyssey Healthcare Detroit, LLC

Odyssey Healthcare Fort Worth, LLC

Odyssey HealthCare GP, LLC

Odyssey HealthCare Holding Company

Odyssey HealthCare LP, LLC

Odyssey HealthCare Management, LP

Odyssey HealthCare of Collier County, Inc.

Odyssey Healthcare of Flint, LLC

Odyssey HealthCare of Hillsborough County, Inc.

Odyssey HealthCare of Manatee County, Inc.

Odyssey HealthCare of Marion County, Inc.

Odyssey HealthCare of Northwest Florida, Inc.

Odyssey Healthcare of Pinellas County, Inc.

Odyssey Healthcare of St. Louis, LLC

Odyssey HealthCare Operating A, LP

Odyssey HealthCare Operating B, LP

Odyssey Healthcare, Inc.

OHS Service Corp.

PHHC Acquisition Corp.

QC-Medi New York, Inc.

Quality Care-USA, Inc.

Quality Managed Care, Inc.

Tar Heel Health Care Services, Inc.

Tar Heel Staffing, Inc.

The Healthfield Group, Inc.

Total Care Home Health of Louisburg, Inc.

Total Care Home Health of North Carolina, Inc.

Total Care Home Health of South Carolina, Inc.

Total Care Services, Inc.

Van Winkle Home Health Care, Inc.

Vista Hospice Care, Inc.

VistaCare of Boston, LLC

VistaCare USA, Inc.

VistaCare, Inc.

Wiregrass Hospice Care, Inc.

Wiregrass Hospice LLC

Wiregrass Hospice of South Carolina, LLC